Exhibit 99.1 FORM 51-102F3 MATERIAL CHANGE REPORT Item 1 Name and Address of Company Till Capital Ltd.(the “Company” or “Till”) 11521 N. Warren St. Hayden, ID. 83835 Item 2 Date of Material Change May 15, 2015. Item 3 News Release The news release was disseminated on May 19, 2015 through Nasdaq GlobalNewswire. Item 4 Summary of Material Change On May 19, 2015 the Company announced the acquisition of Omega Insurance Holdings, Inc. Full Description of Material Change 5.1Full Description of Material Change On May 19, 2015 the Company announcedthe completion of the acquisition of Omega InsuranceHoldings, Inc. (“Omega”), a privately held and fully licensed Toronto, Canada based insurance provider(1). The acquisition of Omega includes the subsidiary companies Omega General Insurance Company and Focus Group, Inc.Mr. Philip H. Cook will continue to hold the position of Chief Executive Officer of Omega. Omega Insurance Holdings, Inc. With over $40 million in assets and operating since 2004, Omega’s mission is to offer secure, innovative and customized solutions for insurers/reinsurers exiting the market and organizations with unique insurance needs in a cost effective manner by a team of dedicated professionals.Omega’s expertise in both the Canadian run-off phase and the Canadian start-up phase for a foreign insurance company gives Omega a strategic advantage in its two main target markets: 1. To provide those insurers wishing to access the Canadian market, an ability to do so in the most efficient manner, through fronting arrangements and other creative solutions; 2. To provide those insurers wishing to exit Canada, through a dedicated company deep in experience in handling “run-off” business, an ability to facilitate such an exit so that their financial, legal, and moral obligations are met on a continuing basis, while being able to repatriate surplus capital in a more timely fashion. Transaction Details At closing,Till paid Omega shareholders approximately $14.7 million, representing 95% of 1.2 times book value as at September 30, 2014. The transaction is subject to a post-closing “true-up” to cover changes in the book value from September 30, 2014 to the closing date. Till will also pay an additional amount (currently estimated at approximately $1.0 million) for new insurance transactions in process at closing, when those transactions actually close. All payments are subject to a 5% hold-back to be paid to Omega shareholders based on 2015 year end results, and adjusted to reflect any adverse development above 10% in claim reserves calculated from the closing date until December 31, 2015. Philip H. Cook, M.B.A., F.C.I.P. - Chief Executive Officer Serving as Omega’s Chief Executive Officer since 2004, Mr. Phil Cook entered the Insurance Industry in 1962 and has worked in a variety of capacities with companies in England, Canada and the United States. From a background in Claims and Claims Management he moved to Administration, Operation and General Management. Before establishing Focus Group Inc. in 1986, he was the Chief Executive Officer for a major insurer. His qualifications and his extensive practical experience make him uniquely qualified to consult, advise and handle all aspects of insurance management. His specialties include claims management, strategic planning, risk management, feasibility studies, internal operations, IBNR calculations, audits and all areas of general management. He is presently Chief Agent for four insurers/reinsurers operating in the Canadian marketplace. Courant Capital Management LLC The Company also advises it has terminated its contract, including equity interests, with Courant Capital Management LLC (“Courant”)(2) by mutual agreement. Till Capital News Release dated July 28th, 2014 Till Capital News Release dated May 20th, 2014 Cautionary Note At this time, the Company has no current plans to provide earnings guidance due to the volatility of investment returns. The Till Capital shares are restricted voting shares, whereby no single shareholder of Till Capital is able to exercise voting rights for more than 9.9% of the voting rights of the total issued and outstanding Till Capital shares (the 9.9% Restriction”). However, if any one shareholder of Till Capital beneficially owns, or exercises control or direction over, more than 50% of the issued and outstanding Till Capital shares, the 9.9% Restriction will cease to apply to the Till Capital shares. This news release shall not constitute an offer to sell or a solicitation of an offer to buy any securities of Till Capital or any other securities, and shall not constitute an offer, solicitation or sale in any state or jurisdiction in which such an offer, solicitation or sale would be unlawful. Trading in the securities of Till Capital should be considered speculative. Neither the TSX Venture Exchange nor its Regulatory Service Provider (as that term is defined in the policies of the TSX Venture Exchange) nor the Bermuda Monetary Authority accepts responsibility for the adequacy or accuracy of this release. Cautionary Statement Regarding Forward Looking Information Except for statements of historical fact, this news release contains certain “forward-looking information” within the meaning of applicable securities law. Forward-looking information is frequently characterized by words such as “plan”, “except”, “project”, “intend”, “believe”, “anticipate”, “estimate”, “will”, “could” and other similar words, or statements that certain events or conditions “may” occur. Such forward-looking statements are subject to risks and uncertainties that may cause actual results, performance or developments to differ materially from those contained in the statements. In particular there is no guarantee that Omega’s strategic advantages will result in an expansion of its customer base or that the transaction with the Company will result in the expansion of Omega’s operations. These and all subsequent written and oral forward-looking information are based on estimates and opinions of management on the dates they are made and are expressly qualified in their entirety by this notice. Except as required by law, Till Capital assumes no obligation to update forward-looking information should circumstances or management’s estimates or opinions change. - 2 - Item 5 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 6 Omitted Information Not applicable. Item 7 Executive Officer For further information, contact: William M. Sheriff Chairman and Chief Executive Officer Telephone:(208) 635-5415 Item 8 Date of Report Dated May 26, 2015. - 3 -
